               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:20-cv-00058-MR


BENSON MOORE,                   )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
KENNETH LASSITER, et al.,       )                        ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on several pro se Motions [Docs.

3, 6, 7, 17].

      The incarcerated Plaintiff filed this civil rights action in the United

States District Court for the Middle District of North Carolina, complaining

that he allegedly received inadequate medical care at several North Carolina

prisons, including Mountain View Correctional Institution (Mountain View CI).

On initial review, the Middle District dismissed all the Plaintiff’s claims against

all the named Defendants except for those connected to incidents that

allegedly occurred at Mountain View CI. [Doc. 12]. The Middle District

deferred the initial review on those remaining claims and then transferred the

action to this Court. [Id.].
      Upon receiving this action from the Middle District, this Court

considered the Plaintiff’s claims against the fifteen remaining Defendants,

including several Mountain View CI administrators and medical personnel.

The Complaint passed initial review on claims of deliberate indifference to a

serious medical need against: Mike Slage, the Mountain View CI

superintendent; Norma Melton, the Mountain View CI head nurse; and

Brandon Barrier and J. Campbell, Mountain View CI nurses. [See Doc. 19].

      Several pro se Motions are presently pending for the Court’s

consideration.

      First, the Plaintiff seeks the appointment of counsel to represent him in

this action. [Doc. 6]. There is no absolute right to the appointment of counsel

in civil actions such as this one.         Therefore, a plaintiff must present

“exceptional circumstances” in order to require the Court to seek the

assistance of a private attorney for a plaintiff who is unable to afford counsel.

Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987). The Plaintiff has failed

to demonstrate the existence of extraordinary circumstances that would

warrant the appointment of counsel, and therefore, this request is denied.

      Second, the Plaintiff has filed a “Motion to Overcome the Affidavit

Requirement Under the Common Knowledge Rule” [Doc. 7]. The Plaintiff

appears to ask the Court to find that expert testimony regarding the medical


                                       2
standard of care will be unnecessary at trial pursuant to the “common

knowledge” rule. See generally Fed. R. Evid. 702; United States v. Dorsey,

45 F.3d 809, 815 (4th Cir. 1995). The Plaintiff’s request would require the

Court to issue an advisory opinion on an evidentiary matter that may arise if

the case were to proceed to trial. Accordingly, the Plaintiff’s Motion is denied.

      Finally, the Plaintiff has filed a “Motion for Preliminary Injunction and a

Temporary Restraining Order” [Doc. 3] and a “Motion to Advance the Cause”

[Doc. 17], in which he also appears to seek preliminary injunctive relief with

respect to his claims.

      Preliminary injunctive relief is an extraordinary remedy afforded before

trial at the discretion of the district court. In re Microsoft Corp. Antitrust Litig.,

333 F.3d 517, 524-26 (4th Cir. 2003); see Virginia v. Kelly, 29 F.3d 145, 147

(4th Cir. 1994) (applying preliminary injunction standard to a request for

temporary restraining order). It is an extraordinary remedy never awarded

as of right. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008).

In each case, courts “must balance the competing claims of injury and must

consider the effect on each party of the granting or withholding of the

requested relief.” Amoco Prod. Co. v. Village of Gambell, 480 U.S. 531, 542

(1987).    “[C]ourts of equity should pay particular regard for the public

consequences in employing the extraordinary remedy of injunction.” Winter,


                                          3
555 U.S. at 24. To obtain a preliminary injunction, the plaintiff must establish

(1) that he is likely to succeed on the merits; (2) that he is likely to suffer

irreparable harm in the absence of preliminary relief; (3) that the balance of

equities tips in his favor; and (4) that an injunction is in the public interest.

DiBiase v. SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017) (quoting Winter, 555

U.S. at 20).

      The Plaintiff has failed to demonstrate that relief should be granted. As

a preliminary matter, the Motions are moot insofar as they pertain to claims

and Defendants that have already been dismissed from this action. To the

extent that Plaintiff seeks injunctive relief with respect to the medical care he

is continuing to receive at his current place of incarceration, the Plaintiff has

not established that he is likely to succeed on the merits of his claims of

deliberate indifference; that he is likely to suffer irreparable harm in the

absence of preliminary injunctive relief; that the balance of equities tip in his

favor; or that an injunction is in the public interest. For all these reasons, the

Motions are therefore denied.

      IT IS, THEREFORE, ORDERED that:

      (1)      Plaintiff’s Motion for a Preliminary Injunction and a Temporary

               Restraining Order [Doc. 3] is DENIED.




                                        4
(2)   Plaintiff’s Motion for the Appointment of Counsel [Doc. 6] is

      DENIED.

(3)   Plaintiff’s “Motion to Overcome the Affidavit of Merit Requirement

      Under the Common Knowledge Rule” [Doc. 7] is DENIED.

(4)   Plaintiff’s “Motion to Advance the Cause” [Doc. 17] is construed

      as a Motion for Preliminary Injunction and Temporary

      Restraining Order and is DENIED.

IT IS SO ORDERED.
                  Signed: July 2, 2021




                                         5
